Citation Nr: 0913587	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  03-21 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. What evaluation is warranted for residuals of incomplete 
compression fractures of T8, T9, and T12 vertebrae prior to 
September 26, 2003?  

2. What evaluation is warranted for residuals of incomplete 
compression fractures of T8, T9, and T12 vertebrae from 
September 26, 2003? 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Historically, by rating action in January 1967 service 
connection was granted for incomplete compression fractures 
of T8, T9, and T12 vertebrae, and a 10 percent evaluation was 
assigned.  In May 1967, the rating was increased to 20 
percent from August 13, 1966.  

The veteran filed a claim for an increased rating in February 
2002, and by rating action in October 2003, a 40 percent 
rating was assigned from September 26, 2003. 

This case was remanded by the Board for additional 
development in July 2005, August 2006, and August 2007.  It 
has now been returned for adjudication.


FINDINGS OF FACT

1. Prior to September 26, 2003, the Veteran's residuals of 
incomplete compression fractures of T8, T9, and T12 vertebrae 
were manifested by not more than a moderate limitation of 
dorsal motion with demonstrable vertebral body deformity.

2.  Since September 26, 2003, the Veteran's residuals of 
incomplete compression fractures of T8, T9, and T12 vertebrae 
have not been manifested by unfavorable ankylosis of the 
entire thorocolumbar spine.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of incomplete compression fractures of T8, T9, 
and T12 vertebrae, prior to September 26, 2003, have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5285, 5291 (2003). 

2.  The criteria for an evaluation in excess of 40 percent 
for residuals of incomplete compression fractures of T8, T9, 
and T12 vertebrae, since September 26, 2003, have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5235 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in April 2002, August 
2005, and March 2006 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The claims were readjudicated in 
the December 2008 supplemental statement of the case.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and he was provided actual 
notice of the rating criteria used to evaluate the disorder 
at issue.  The claimant was provided the opportunity to 
present pertinent evidence in light of the notice provided. 
The Veteran was provided notice of pertinent rating criteria 
in a May 2003 statement of the case, and an October 2003 
supplemental statement of the case.  The claim was then 
readjudicated in a December 2008 supplemental statement of 
the case.  Hence, there is no evidence that any timing error 
in providing notice to the Veteran caused any prejudice, and 
there is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affected the 
fairness of this adjudication.  Indeed, neither the appellant 
nor his representative has suggested that such an error, 
prejudicial or otherwise, exists. Hence, the case is ready 
for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes lay statements, his written 
contentions, private and VA medical records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2008). 
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. §§ 
4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made. Hart v. 
Mansfield, 21 Vet. App. 505 (2007). The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The general rating criteria for spinal disabilities under 38 
C.F.R. § 4.71a, were revised in September 2003. The Veteran 
was notified of the September 2003 change in the criteria in 
an October 2003 supplemental statement of the case. 
Accordingly, adjudication of his claim may go forward. See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Old Regulations. Under the regulations in effect prior to 
September 26, 2003, thoracic spine disability was rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5285.  Under this code, a 
60 percent evaluation was warranted for residuals of a 
fracture of a vertebra without cord involvement but with 
abnormal mobility requiring a neck brace.  In other cases 
residuals of fractures of the vertebra were rated in 
accordance with definite limitation of motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  

Moderate and severe limitation of dorsal motion warranted a 
10 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic 
Code 5291. 

New Regulations. Under the amendment to the Rating Schedule 
that became effective September 26, 2003, a general rating 
formula was instituted for evaluating diseases and injuries 
of the spine, including vertebral fractures under 38 C.F.R. § 
4.71a, Diagnostic Code 5235. The thoracic spine has been 
combined to be evaluated with the lumbar spine. These 
criteria are controlling regardless of whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. In this respect, a 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A higher 50 
percent evaluation is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.
  
Note (1): VA will evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code. Id.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The normal combined range of 
motion of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

When evaluating a loss of motion consideration is given to 
the degree of functional loss caused by pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). In DeLuca, the United States 
Court of Appeals for Veterans Claims explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups." Id. at 206.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities. The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for residuals of a 
thoracic injury at any time prior to September 26, 2003.  It 
must be noted that the Veteran was assigned the maximum 
schedular evaluation available under the old thoracic rating 
criteria in the absence of competent evidence that his 
thoracic spine was ankylosed during the appellate term.  
Thus, he cannot receive a higher evaluation based on the old 
criteria-even by analogy, as the Veteran's range of motion of 
spine is no more than moderate with some evidence of 
compression deformity of vertebral bodies.  Thus, the former 
criteria do not assist his claim for an earlier higher 
evaluation.

Turning to the criteria in effect as of September 26, 2003, 
an evaluation in excess of 40 percent is also not warranted. 
In order to warrant a rating in excess of 40 percent under 
the current criteria for rating diseases and injuries of the 
spine, the evidence must show that the Veteran's 
thoracolumbar spine disability is productive of unfavorable 
ankylosis of the entire thoracolumbar spine.  In this regard, 
a September 2005 examination revealed 60 degrees of flexion, 
and a combined range of thoracolumbar motion of 260 degrees. 
A November 2006 examination revealed 90 degrees of flexion, 
and a combined range of thoracolumbar motion of 240 degrees. 
Finally, an October 2008 examination revealed 45 degrees of 
flexion, and a combined range of thoracolumbar motion of 145 
degrees.  None of the examination reports reveal any evidence 
of ankylosis favorable or unfavorable.

There is no evidence that the Veteran had any neurological 
involvement of the thoracic spine in any of the above 
examination reports. In fact, there is evidence to the 
contrary. In the October 2008 VA examination the examiner 
reviewed the claims file, prior x-ray reports and a MRI from 
2003. He noted that there was no evidence of any 
incapacitating flare-ups, or bowel or bladder incontinence. 
The appellant was able to fully function and was independent 
in his activities of daily living. He was employed as a sales 
manager and his back pain did not cause him any loss from 
work. The examiner found no evidence of an intervertebral 
disc syndrome with any acute signs, and no signs or symptoms 
of nerve root compression or cord compression.

Because the Veteran does not have any objective neurological 
pathology associated with his thoracic spine applying the 
criteria for evaluating neurological symptoms is not 
warranted.

The Board notes that there are VA and private medical records 
in the claims file that show complaints of lumbar and 
thoracic pain. None of these records, however, note 
unfavorable ankylosis of the entire thoracolumbar spine.  
Thus, they cannot be used in addressing whether the Veteran's 
thoracic spine disability warranted a rating in excess of the 
current 40 percent evaluation. These medical records also 
fail to show evidence of an intervertebral disc syndrome, or 
signs or symptoms of nerve root compression or cord 
compression of the thoracic spine.  Hence consideration of 
other Diagnostic Codes is not appropriate. 

In considering the holding in DeLuca, the evidence of record 
does not establish that the Veteran has pain, fatigability, 
incoordination, and other such symptoms that are not 
contemplated by the 20 percent evaluation prior to September 
26, 2003; or, the 40 percent evaluation since September 26, 
2003 for residuals of incomplete compression fractures of T8, 
T9, and T12 vertebrae.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993) (the disability evaluation itself is recognition that 
industrial capabilities are impaired).

Finally, it bears repeating that under the new regulation the 
general rating criteria are controlling regardless of whether 
there are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. 38 C.F.R. § 4.71a.

Thus, whether the Board applies the old or the new criteria 
during the appeal period, the preponderance of the evidence 
is against an evaluation in excess of 20 percent for 
residuals of incomplete compression fractures of T8, T9, and 
T12 vertebrae prior to September 26, 2003; or an evaluation 
in excess of 40 percent for residuals of incomplete 
compression fractures of T8, T9, and T12 vertebrae since 
September 26, 2003. 

The Board considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Veteran has not required any hospitalization for his 
thoracic disability and the manifestations of such are 
consistent with the assigned schedular evaluation.  Indeed, 
at his most recent VA examination the appellant reported that 
this disorder did not cause him to lose any work.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the evaluations assigned for the disability. Therefore, 
referral of this case for extra-schedular consideration is 
not in order. See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal. See 38 U.S.C.A. § 5107(b). Therefore, the 
appeal must be denied.


ORDER

An evaluation in excess of 20 percent for residuals of 
incomplete compression fractures of T8, T9, and T12 vertebrae 
prior to September 26, 2003 is denied.  

An evaluation in excess of 40 percent for residuals of 
incomplete compression fractures of T8, T9, and T12 vertebrae 
from September 26, 2003 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


